Citation Nr: 9908716	
Decision Date: 03/30/99    Archive Date: 04/06/99

DOCKET NO.  97-26 951A 	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, 
Philippines


THE ISSUE

Whether a timely notice of disagreement was filed in response 
to the denial of pension benefits on May 3, 1995.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

T. L. Douglas, Associate Counsel






INTRODUCTION

The veteran had Philippine Army service from December 1941 to 
August 1942, recognized guerilla service from February 1945 
to October 1945, and regular Philippine Army service from 
October 1945 to June 1946.  He was confined as a prisoner of 
war from April 1942 to August 1942.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 1996 determination by the 
Manila, Philippines, Regional Office (RO) of the Department 
of Veterans Affairs (VA), which found a timely notice of 
disagreement from a May 3, 1995, RO decision had not been 
submitted.

As the May 3, 1995, determination specifically addressed the 
issue of entitlement to nonservice-connected disability or 
"old age" pension benefits and the record does not indicate 
the veteran has submitted a notice of disagreement as to a 
February 1998 rating decision which denied entitlement to 
compensation benefits, this decision is limited to the issue 
of timeliness of a notice of disagreement from the May 3, 
1995, determination.

The Board also notes that the veteran's August 1998 
correspondence may be considered a request for 
reconsideration of a previous Board decision.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of this appeal has been obtained.  

2.  The record does not include correspondence which may be 
"reasonably construed" as a timely notice of disagreement 
as to the May 3, 1995, decision wherein the RO denied 
entitlement to VA pension benefits.



CONCLUSION OF LAW

A notice of disagreement from the May 1995 decision was not 
timely filed.  38 U.S.C.A. § 7105 (West 1991); 38 C.F.R. 
§§ 20.200, 20.302(a) (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Criteria

Pertinent VA law provides that an appeal consists of a timely 
filed notice of disagreement in writing that can be 
reasonably construed as a disagreement and, after a statement 
of the case has been furnished, a timely filed substantive 
appeal.  38 U.S.C.A. § 7105 (West 1991); 38 C.F.R. §§ 20. 
201, 20.302(a) (1998).

The notice of disagreement must be filed within one year from 
the date of mailing of notice of the result of initial review 
or determination, and such notice, and appeals, must be in 
writing and filed with the agency of original jurisdiction 
which entered the determination with which disagreement is 
expressed.  38 U.S.C.A. § 7105(b)(1); 38 C.F.R. § 20.201.  

The date of the statement of the case itself will be 
considered the date of mailing for purposes of determining 
whether a timely appeal has been filed, and a substantive 
appeal must be filed within 60 days from the date of mailing 
of the statement of the case, or within the remainder of the 
one year period from the date of mailing of the notification 
of the initial review and determination being appealed, 
whichever period ends later.  The appeal should set out 
specific allegations of error of fact or law, such 
allegations related to specific items in the statement of the 
case, and the benefits sought on appeal must be clearly 
identified.  38 U.S.C.A. § 7105(b)(1); 38 C.F.R. § 20.302 
(a).  




The United States Court of Appeals for Veterans Claims (known 
as the United States Court of Veterans Appeals prior to March 
1, 1999) (hereinafter, "the Court") has held that in 
judging whether a communication can be "reasonably 
construed" as expressing dissatisfaction with a VA 
adjudicative decision, consideration should be given not only 
to the actual wording of the communication, but also to the 
context in which the communication was written.  Stokes v. 
Derwinski, 1 Vet. App. 201, 203 (1991). 

The Court, however, has also held that a notice of 
disagreement "must be in terms which can be reasonably 
construed as [expressing] disagreement with that 
determination and a desire for appellate review."  Archbold 
v. Brown, 9 Vet. App. 124, 131 (1996) (citing 38 C.F.R. 
§ 20.201 (1995) and Hamilton v. Brown, 4 Vet. App. 528, 531 
(1993) (en banc), aff'd 39 F.3d 1574 (Fed. Cir. 1994)).

Factual Background

The record reflects that in September 1997 the Board denied 
multiple issues for entitlement to service connection.  
Subsequently, the veteran's requests for reconsideration of 
that decision were denied, including in February 1990, 
May 1991, February 1992, September 1992, February 1993, 
February 1994, July 1994, and November 1994.

On May 3, 1995, the RO denied the veteran's claim for 
nonservice-connected disability or "old age" pension 
benefits.  The correspondence notifying the veteran of this 
decision provided a copy of VA Form 4107 explaining his right 
to appeal.

In correspondence to the Board dated April 7, 1995, the 
veteran expressed disagreement with the negative action as to 
his petitions for reconsideration and referenced Board 
correspondence dated July 1, 1994.

In correspondence to the RO dated August 7, 1995, the veteran 
noted receipt of the May 3, 1995, correspondence, and 
reported that he had "never filed a claim for nonservice[-
]connected or old age pension benefits."  He requested his 
application be reviewed for a determination of entitlement to 
compensation or other pension benefits.

In correspondence to the Secretary of VA dated August 7, 
1995, the veteran asked for assistance in resolution of his 
motion for reconsideration.  He also requested information 
concerning the RO denial of his claim on May 3, 1995.

On September 1, 1995, a representative of the Secretary 
provided information as to the May 3, 1995, determination and 
explained the bases for that determination as well as a 
general overview of pertinent VA law.  The veteran was 
notified of the evidence necessary to support of a claim for 
VA benefits, and invited the veteran to the local RO for 
additional assistance.

In September 1995 the veteran submitted a claim for 
entitlement to service connection for disabilities incurred 
as a result of his confinement as a prisoner of war.  

In correspondence dated October 6, 1995, the veteran provided 
a statement in support of his claim for compensation 
benefits.  He argued, in essence, that the RO used "absurd 
logic" in categorizing his March 1995 application as a claim 
for nonservice-connected disability and "old age" pension 
benefits.  He also provided comments concerning the denial of 
reconsideration of the previous Board decision.

In correspondence to the Secretary of VA dated October 6, 
1995, the veteran referenced his letter to the Secretary of 
August 7, 1995, and requested assistance for the resolution 
of his claim at the Board and RO.

In correspondence dated February 6, 1996, the veteran 
addressed matters related to a claim for compensation 
benefits as a result of confinement as a prisoner of war.

In correspondence dated February 8, 1996, the veteran 
reported that it had been 11 months since the RO received his 
application for compensation or pension, and noted he 
believed the RO denial of a claim for nonservice-connected 
disability or "old age" pension benefits was unwarranted.  
He stated that he submitted a statement in support of the 
claim dated October 6, 1995, and requested information as to 
the present status of that claim.  

In correspondence dated May 20, 1996, the veteran requested 
information concerning his September 1995 claim for 
compensation benefits.

In correspondence to the Secretary of VA dated July 12, 1996, 
the veteran requested assistance in the resolution of his 
pending claims for VA benefits.

In correspondence to the RO dated July 12, 1996, the veteran 
expressed disagreement with the May 3, 1995, determination, 
but stated that he had never filed a claim for nonservice-
connected disability or "old age" pension benefits.  He 
stated that his application on VA Form 21-526 was a claim for 
compensation or pension, and not a claim for nonservice-
connected disability or "old age" pension benefits.

In correspondence dated September 20, 1996, the veteran 
stated he believed the adverse action undertaken by the RO to 
categorize his application as a claim for nonservice-
connected disability or "old age" pension benefits was 
"unwarrantable and an outright deception."  He argued that 
his March 1995 VA Form 21-526 was definitely not a claim for 
nonservice-connected disability or "old age" pension 
benefits, and that VA had ignored his assertions as to 
entitlement to VA benefits.

On November 5, 1996, the RO notified the veteran that his 
notice of disagreement from the May 3, 1995, denial of 
entitlement to nonservice-connected disability pension 
benefits was not received within one year of the date he was 
notified of that decision.  He was informed that new and 
material evidence was required to reopen the claim, and 
provided information concerning his right to appeal.

In correspondence dated December 30, 1996, the veteran 
expressed disagreement with the November 5, 1996, decision.  
He also stated that his letters of disagreement dated August 
7, 1995, February 8, 1996, and July 12, 1996, had been 
ignored.  He reiterated that he had never filed a claim for 
nonservice-connected disability or old age pension benefits, 
and argued, in essence, that VA categorization of his 
March 1995 application for benefits as a claim for 
nonservice-connected disability or "old age" pension 
benefits had been unjust.

In correspondence dated April 7, 1997, the veteran reiterated 
his previous arguments, and again noted that his March 1995 
application had been improperly categorized as a claim for 
nonservice-connected disability or "old age" pension 
benefits.  He requested reconsideration of his claim in 
accordance with the general instructions provided with the 
application.

On May 15, 1997, the RO summarized the history of the 
veteran's claim and informed him that the term "pension" on 
VA Form 21-526 was synonymous with the term "nonservice-
connected and old age pension."  It was noted, however, that 
his recent correspondence had been accepted as a notice of 
disagreement as to the issue of timeliness of appeal.

In May 1997 the RO issued a statement of the case as to the 
issue of whether a timely notice of disagreement had been 
filed in response to the denial of pension benefits on May 3, 
1995.

In a statement in support dated June 6, 1997, the veteran 
reiterated his previous arguments, including his contention 
that correspondence dated August 7, 1995, February 8, 1996, 
and July 12, 1996, should be considered timely notices of 
disagreement.

In June 1997 VA received the veteran's substantive appeal, VA 
Form 9, which again noted the submission of correspondence 
dated August 7, 1995, February 8, 1996, and July 12, 1996, 
and argued his March 1995 application had been improperly 
categorized.



In correspondence dated January 26, 1998, the veteran 
requested an explanation of the correspondence which noted 
the term "pension" on VA Form 21-526 was synonymous with 
the term "nonservice-connected and old age pension."  

In February 1998 the RO denied multiple issues for 
entitlement to service connection for disabilities as a 
result of confinement as a prisoner of war.  The veteran was 
notified of that decision by correspondence dated February 
23, 1998.

In correspondence dated August 12, 1998, the veteran again 
requested reconsideration of the previous Board decision.

Analysis

Initially, the Board notes that the veteran's claim is found 
to be well-grounded under 38 U.S.C.A. § 5107(a) (West 1991).  
That is, he has presented a claim which is plausible.  Murphy 
v. Derwinski, 1 Vet. App. 78 (1990).  The Board is satisfied 
that all relevant facts have been properly developed, and 
that no further assistance is required in order to satisfy 
the duty to assist mandated by 38 U.S.C.A. § 5107(a).

In this case, the Board finds that the veteran did not submit 
correspondence which may be "reasonably construed" as a 
timely notice of disagreement as to the May 3, 1995, RO 
decision which denied entitlement to VA pension benefits.  
The Board also finds that there appears to be some confusion 
as to the benefit claimed in the veteran's March 1995 
application and as to which claim was denied by the May 3, 
1995, RO determination.  However, the only matter under 
consideration in this appeal is whether a timely notice of 
disagreement was submitted in order to appeal the denial of 
entitlement to nonservice-connected disability or "old age" 
pension benefits on May 3, 1995.

The Board notes that the veteran's correspondence received 
within one year of the May 1995 RO decision address matters 
related to his disagreement with VA actions and specific VA 
laws; however, his statements do not indicate a desire to 
appeal the specific matter addressed in the May 1995 
decision.  It is clear that the veteran has disagreement with 
VA actions, but it is equally clear that he did not wish to 
pursue an appeal for entitlement to nonservice-connected 
disability or "old age" pension benefits.

Based upon a review of the entire record, the Board finds no 
correspondence which may be "reasonably construed" as a 
timely notice of disagreement from the May 3, 1995, decision.  
The Board notes the correspondence identified by the veteran 
as notices of disagreement do not provide terms which can be 
reasonably construed as expressing disagreement with the 
specific matter of the relevant RO determination and a desire 
for appellate review.  See Archbold v. Brown, 9 Vet. App. at 
131.

When all the evidence is assembled, the Secretary, is then 
responsible for determining whether the evidence supports the 
claim or is in relative equipoise, with the veteran 
prevailing in either event, or whether a preponderance of the 
evidence is against the claim, in which case the claim is 
denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).  
The Board finds the preponderance of the evidence in this 
case is against the veteran's claim as to timeliness.


ORDER

The veteran not having submitted a timely notice of 
disagreement in response to the denial of pension benefits in 
May 1995, the appeal is denied.


		
	RONALD R. BOSCH
	Member, Board of Veterans' Appeals



 
- 10 -


- 1 -


